 
Exhibit 10.1 - Securities Purchase Agreement for Series C
 
SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT, dated as of the date of acceptance set forth
below, is entered into by and between PEGASUS TEL, INC., a Delaware corporation
(the “Company”), and the undersigned (individually and collectively, the
“Buyer”).
 
W I T N E S S E T H:
 
 
WHEREAS, the Company and the Buyer are executing and delivering this Agreement
in accordance with and in reliance upon the exemption from securities
registration afforded by Section 4(2) promulgated under the Securities Act of
1933, as amended (the “Act”); and
 
WHEREAS, the Company is authorized to issue up to ten million (10,000,000)
shares of preferred stock, par value $0.0001 per share (the “Preferred Stock, in
one or more classes with rights and designations as determined and established
by the Company’s Board of Directors; and
 
WHEREAS, on June 13, 2011, by unanimous written consent, the Board of Directors
of the Company resolved to create a class of Preferred Stock designated as
Series C which Convertible Preferred Stock with all rights and distinctions as
set forth in that certain Certificate of Designations prepared and provided to
the Board;
 
WHEREAS, on June 13, 2011, the proper officer of the Company caused to be filed
the Certificate of Designations with the Secretary of State of the State of
Delaware; and
 
WHEREAS, on March 12, 2012, by unanimous written consent, the Board of Directors
of the Company resolved to amend the terms of the class of Preferred Stock
designated as Series C which Convertible Preferred Stock with all rights and
distinctions as set forth in that certain Amendment to Certificate of
Designation or Amended and Restated Certificate of Designation prepared and
provided to the Board;
 
WHEREAS, on March 12, 2012, the proper officer of the Company caused to be filed
the Amendment to Certificate of Designation or Amended and Restated Certificate
of Designation with the Secretary of State of the State of Delaware; and
 
WHEREAS, the Buyer wishes to purchase one million (1,000,000) of the Company’s
shares of Series C Convertible Preferred Stock, par value $0.0001 per share (the
“Shares”), upon the terms and subject to the conditions of this Agreement;
 
Page 1 of 7 
 
 

--------------------------------------------------------------------------------

 
 
NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1.           AGREEMENT TO PURCHASE; PURCHASE PRICE.
 
a.           Purchase.  The Buyer hereby agrees to purchase from the Company one
million (1,000,000) of the Shares. The purchase price for the Shares shall be
$0.0001 (the par value) per Share for a total of One Thousand ($1,000.00)
Dollars and shall be payable in United States Dollars (the “Purchase Price”).
 
b.           Form of Payment; Escrow Arrangements; Offering Termination
Date.  The Buyer shall pay the Purchase Price for the Shares by check or wire
directly to the Company.
 
2.           BUYER REPRESENTATIONS, WARRANTIES, ETC.; ACCESS TO INFORMATION;
INDEPENDENT INVESTIGATION.
 
The Buyer represents and warrants to, and covenants and agrees with, the Company
as follows:
 
a.           The Buyer is purchasing the Shares for its own account for
investment only and not with a view towards the public sale or distribution
thereof and not with a view to or for sale in connection with any distribution
thereof;
 
b.           The Buyer is (i) an “accredited investor” as that term is defined
in Rule 501 of the General Rules and Regulations under the Act by reason of Rule
501(a)(3), and/or (ii) experienced in making investments of the kind described
in this Agreement and the related documents, (iii) able, by reason of the
business and financial experience of its officers (if an entity) and
professional advisors (who are not affiliated with or compensated in any way by
the Company or any of its affiliates or selling agents), to protect its own
interests in connection with the transactions described in this Agreement, and
the related documents, and (iv) able to afford the entire loss of its investment
in the Shares;
 
c.           All subsequent offers and sales of the Shares by the Buyer shall be
made pursuant to registration under the Act or pursuant to an exemption from
registration;
 
d.           The Buyer understands that the Shares are being offered and sold to
it in reliance on specific exemptions from the registration requirements of
United States federal and state securities laws and that the Company is relying
upon the truth and accuracy of, and the Buyer’s compliance with, the
representations, warranties, agreements, acknowledgements and understandings of
the Buyer set forth herein in

Page 2 of 7 
 
 

--------------------------------------------------------------------------------

 


order to determine the availability of such exemptions and the eligibility of
the Buyer to acquire the Shares;
 
e.           The Buyer and its advisors, if any, have been furnished with all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and sale of the Shares which have been requested
by the Buyer. The Buyer and its advisors, if any, have been afforded the
opportunity to ask questions of the Company and have received complete and
satisfactory answers to any such inquiries.
 
f.           The Buyer understands that its investment in the Shares involves a
high degree of risk;
 
g.           The Buyer understands that no United States federal or state agency
or any other government or governmental agency has passed on or made any
recommendation or endorsement of the Shares;
 
h.           This Agreement has been duly and validly authorized, executed and
delivered on behalf of the Buyer and is a valid and binding agreement of the
Buyer enforceable in accordance with its terms, subject as to enforceability to
general principles of equity and to bankruptcy, insolvency, moratorium and other
similar laws affecting the enforcement of creditors’ rights generally.
 
3.           COMPANY REPRESENTATIONS, ETC.
 
The Company represents and warrants to the Buyer that:
 
a.           Company Status.  The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
and has the requisite corporate power to own its properties and to carry on its
business as now being conducted.  The Company is duly qualified as a foreign
corporation to do business and is in good standing in each jurisdiction where
the nature of the business conducted or property owned by it makes such
qualification necessary other than those jurisdictions in which the failure to
so qualify would not have a material and adverse effect on the business,
operations, properties, prospects or condition (financial or otherwise) of the
Company.
 
b.           Authorized Shares.  The Company has authorized and reserved for
issuance, free from preemptive rights, the Shares and the shares of Common Stock
issuable upon the conversion of the Shares (the “Conversion Shares,” and
together with the Shares, the “Securities”).  The Shares have been, duly
authorized and will be duly and validly issued, fully paid and non-assessable
and will not subject the holder thereof to personal liability by reason of being
such holder.

Page 3 of 7 
 
 

--------------------------------------------------------------------------------

 
 
c.           Securities Purchase Agreement.  This Agreement and the transactions
contemplated hereby have been duly and validly authorized by the Company, this
Agreement has been duly executed and delivered by the Company and this
Agreement, when executed and delivered by the Company, will be, a valid and
binding agreement of the Company enforceable in accordance with its terms,
subject as to enforceability to general principles of equity and to bankruptcy,
insolvency, moratorium, and other similar laws affecting the enforcement of
creditors’ rights generally.
 
d.           Non-contravention.  The execution and delivery of this Agreement by
the Company, the issuance of the Securities, and the consummation by the Company
of the other transactions contemplated by this Agreement do not and will not
conflict with or result in a breach by the Company of any of the terms or
provisions of, or constitute a default under (i) the articles of incorporation
or by-laws of the Company, (ii) any indenture, mortgage, deed of trust, or other
material agreement or instrument to which the Company is a party or by which it
or any of its properties or assets are bound, (iii) to its knowledge, any
existing applicable law, rule, or regulation or any applicable decree, judgment,
or (iv) to its knowledge, order of any court, United States federal or state
regulatory body, administrative agency, or other governmental body having
jurisdiction over the Company or any of its properties or assets, except such
conflict, breach or default which would not have a material adverse effect on
the transactions contemplated herein. The Company is not in violation of any
material laws, governmental orders, rules, regulations or ordinances to which
its property, real, personal, mixed, tangible or intangible, or its businesses
related to such properties are subject.
 
e.           Approvals.  No authorization, approval or consent of any court,
governmental body, regulatory agency, self-regulatory organization, or stock
exchange or market is required to be obtained by the Company for the issuance
and sale of the Shares to the Buyer as contemplated by this Agreement, except
such authorizations, approvals and consents that have been obtained.
 
f.           No Trading Market.  There is no trading market for the Securities.
 
4.           CERTAIN COVENANTS AND ACKNOWLEDGMENTS.
 
a.           Transfer Restrictions.  The Buyer acknowledges that (1) the
Securities have not been registered under the provisions of the Act and may not
be transferred unless (A) subsequently registered thereunder, as provided for
herein, or (B) the Buyer shall have delivered to the Company an opinion of
counsel, reasonably satisfactory in form, scope and substance to the Company, to
the effect that the

Page 4 of 7 
 
 

--------------------------------------------------------------------------------

 
 
Securities to be sold or transferred may be sold or transferred pursuant to an
exemption from such registration; and (2) any sale any Security made in reliance
on Rule 144 promulgated under the Act may be made only in accordance with the
terms of said Rule and further, if said Rule is not applicable, any resale of
that Security under circumstances in which the seller, or the person through
whom the sale is made, may be deemed to be an underwriter, as that term is used
in the Act, may require compliance with some other exemption under the Act or
the rules and regulations of the SEC thereunder.
 
b.           Restrictive Legend.  The Buyer acknowledges and agrees that the
Securities and, until such time as they are registered under the Act as
hereinafter contemplated, the Securities shall bear a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer thereof):
 
THESE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT
BE SOLD OR OFFERED FOR SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT OR AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE
CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.
 
c.           Filings.  The Company undertakes and agrees to make all necessary
filings in connection with the sale of the Securities to the Buyer under any
United States laws and regulations, or by any domestic securities exchange or
trading market, and to provide a copy thereof to the Buyer promptly after such
filing.
 
d.           Available Conversion Shares.  The Company shall have at all times
authorized and reserved for issuance, free from preemptive rights, shares of
Common Stock equal to the Conversion Shares.
 
5.           GOVERNING LAW:  MISCELLANEOUS.  This Agreement shall be governed by
and interpreted in accordance with the laws of the State of Delaware.  A
facsimile transmission of this signed Agreement shall be legal and binding on
all parties hereto.  This Agreement may be signed in one or more counterparts,
each of which shall be deemed an original.  The headings of this Agreement are
for convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement.  If any provision of this Agreement shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement or the validity or enforceability of this Agreement
in any other jurisdiction.  This Agreement may be amended only by an instrument
in writing signed by the party to be charged with enforcement.  This Agreement
supersedes all prior agreements and understandings among the parties hereto with
respect to the subject matter hereof.

Page 5 of 7 
 
 

--------------------------------------------------------------------------------

 
 
6.           NOTICES.  Any notice required or permitted hereunder shall be given
in writing (unless otherwise specified herein) and shall be deemed effectively
given, (i) on the date delivered, (a) by personal delivery, or (b) if advance
copy is given by fax, (ii) seven business days after deposit in the United
States Postal Service by regular or certified mail, or (iii) three business days
mailing by international express courier, with postage and fees prepaid,
addressed to each of the other parties thereunto entitled at the following
addresses, or at such other addresses as a party may designate by ten days
advance written notice to each of the other parties hereto.
 
COMPANY:                PEGASUS TEL, INC.
118 Chatham Road
Syracuse, New York 13203
Attention:                     Joseph Passalaqua, President
 
with a copy to:
 
The Law Offices of Sec Attorneys, LLC
Jerry Gruenbaum, Esq.
2 Corporate Drive, Suite 234
Shelton, Connecticut 06484
 
BUYER:   At the address set forth on the signature page of this Agreement.
 
7.           SUCCESSORS AND ASSIGNS.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.
 
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
[SIGNATURE PAGES FOLLOW]
 

Page 6 of 7 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been duly executed by the Buyer or one of
its officers thereunto duly authorized as of the date set forth below.
 
 

   Total-Invest International B.V.    Address:  Lange Stammerdijk 31    Print
Name of Buyer      1109 BL Amsterdam          The Netherlands            By:
/s/JM Erkelens    Fax No.     (Signature of Authorized Person)                  
 JM Erkelens, Managing Director    Jurisdiction  The Netherlands    Printed Name
and Title      of incorporation or organization               Chamber of
Commerce # 32038850          Taxpayer identification number          or social
security number, as applicable                            This Agreement has
been accepted as of the date set forth below.                    PEGASUS TEL,
INC.                           By:  /s/Joseph Passalaqua         Joseph
Passalaqua, President                  Dated: March 12, 2012       

 
Page 7 of 7 
 
 

--------------------------------------------------------------------------------

 
